Citation Nr: 1738439	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoradionecrosis associated with limitation of temporomandibular articulation as a residual of squamous cell carcinoma of the nasopharynx and cervical lymph nodes.

2.  Entitlement to a rating in excess of 10 percent for numbness of the left lip and dryness of the mouth.

3.  Entitlement to a compensable rating for chronic otitis media prior to August 15, 2016, and a rating in excess of 10 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In its February 2010 decision, the RO granted service connection for osteoradionecrosis, with an evaluation of 20 percent rating effective September 5, 2007; numbness of the left lip and dryness of the mouth, with an evaluation of 10 percent, effective September 5, 2007; and continued the noncompensable rating for chronic otitis media, as previously determined by an October 2007 rating decision.

A Board hearing was held in February 2016. 

In June 2016, the Board remanded the Veteran's appeal for further development.  The case has since been returned to the Board.  

The issues of osteoradionecrosis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left lip numbness and dry mouth is not productive of severe incomplete paralysis of the ninth cranial nerve.  

2.  For the entire period on appeal, the Veteran's chronic otitis externa has been manifested by symptoms that most closely approximate dry and scaly or serous discharge and itching requiring frequent and prolonged treatment.  

3.  The Veteran is in receipt of the maximum schedular rating for his chronic otitis under Diagnostic Code 6210.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for numbness of the left lip and dryness of the mouth have not been met.  38 U.S.C.A. §1155, 5103A, 5107 (West 2014); 38 C.F.R. §3.159, 4.124a, Diagnostic Code 8209 (2016).

2.  From September 5, 2007, the criteria for a 10 percent rating, and no more, for chronic otitis externa have been met.  38 U.S.C.A. §1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 6210 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Increased Ratings Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. The Veteran's entire history is reviewed when making disability evaluations.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Under the 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Rating Neurological Conditions

The Veteran's service-connected numbness of the left lip and dryness of the mouth is rated under Diagnostic Code (DC) 8209 for paralysis of the ninth (glossopharyngeal) cranial nerve.  Under DC 8209, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 20 percent rating is warranted for severe incomplete paralysis of the nerve; and a 30 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative loss of ordinary sensation in the mucous membrane of the pharynx, fauces and tonsils.  See 38 C.F.R. § 4.124a, Diagnostic Code 8209.

Rating Chronic Otitis Disability

The RO has considered the disability under diagnostic code 6200, 6201 and 6210.  

Under Diagnostic Code 6200, a maximum 10 percent rating is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  Hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull are evaluated separately.

Diagnostic Code 6201 provides that chronic nonsuppurative otitis media with effusion (serous otitis media) will be rated based on hearing impairment.  Id.  The rating schedule does not provide for an independent evaluation under this Diagnostic Code.  

Diagnostic Code 6210, provides a 10 percent disability rating for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  See 38 C.F.R. §4.87.  This is the maximum evaluation under that diagnostic code.




II.  Analysis

Numbness of the Left Lip and Dryness of the Mouth

Briefly, the Veteran was granted service connection for numbness of the left lip and dryness of the mouth in a February 2010 rating decision, with a 10 percent rating assigned, effective September 5, 2007.  The Veteran filed the instant appeal for an increased rating in May 2012.  As context, the impairment to the Veteran's ninth cranial nerve has been assigned a 10 percent rating for the left lip numbness and mouth dryness; a 10 percent rating for impairment to the right side affecting the sinuses, gums, tongue and throat; and a 10 percent rating effecting the left side impairment to the sinuses, gums, tongue and throat.  This appeal concerns the left lip numbness and mouth dryness.  

A September 2007 VA examination report noted numbness in his lower left lip, which indicated.  A July 2009 VA examination reports decreased saliva, causing dryness of the mouth and difficulty swallowing.  At the time of his exam, the Veteran reported having to carry water with him at all times to keep his mouth moist.  

The Veteran reported experiencing numbness of his entire bottom lip, as well as parts of his tongue.  See October 2010 Notice of Disagreement; May 2012 Substantive Board Appeal.

He was afforded a VA examination in June 2013, at which time he reported experiencing numbness in his entire lower lip and both sides of his tongue.  He further complained of difficulty swallowing.  At the time of his May 2014 VA examination, he reported difficulty smelling and tasting.  The examiner noted the paresthesias and numbness of his right and left side of the mouth and throat to be moderate.  The report further demonstrates that the Veteran experienced difficulty chewing, swallowing, speaking, and decreased salivation.  

At his February 2016 Board hearing, he testified as to the severity of his numbness of his left lip and dryness of the mouth.  He reported an inability to pronounce words clearly, and numbness of his tongue and entire lower lip.  He expressed an inability to kiss his wife, suck through a straw, and difficulty swallowing and eating.  See February 2016 Hearing Testimony at p.4.  He further contended that he is no longer able to extend his tongue, oftentimes biting it due to its immobility.  The Veteran reported that the numbness of his lower left lip migrated to encompass the entire lower lip approximately 2 years after he was diagnosed.  Id. at p.21.

In a March 2016 statement, the Veteran reported experiencing diminished speech with an inability to pronounce words clearly, numbness of his tongue, severely affected taste buds, and numbness of his entire lower lip. 

The Veteran was afforded a new VA examination in August 2016.  The examination report demonstrates severe parasthesias and/or dysesthesias of the lower face and bilateral sides of the mouth and throat.  It further notes severe numbness of the same areas.  The examiner reported the Veteran suffers from severe difficulty chewing, severe decreased salivation, moderate difficulty speaking, and mild difficulty swallowing.  The examiner also noted the Veteran suffers from numbness over the entire lower lip and chin, as well as decreased taste.  The overall summary provided for his ninth cranial nerve (glossopharyngeal) was noted as moderate incomplete paralysis. 

The foregoing record appears to implicate other areas of the mouth not presently on appeal, as the Veteran is separately service connected for nerve impairment effecting the gums, tongue and throat.  Notably, the VA examiner characterized the entire picture as consistent with moderate incomplete paralysis.  This does not support a claim for an increase in a sub-element of the disability already assigned a rating for moderate, incomplete paralysis.  As such, the Board finds that the Veteran's disability of left lip numbness and mouth dryness does not more nearly approximate a disability picture consistent with severe, incomplete paralysis.  

Chronic Otitis Externa 

Historically, the Veteran was granted service connection for chronic otitis media in a February 2001 rating decision with a noncompensable evaluation, effective September 11, 2000.  A February 2010 rating decision denied his claim for increase and continued his noncompensable rating.  The Veteran filed the instant appeal for an increased rating in May 2012.  During the pendency of this appeal, the RO granted the Veteran an increased evaluation, assigning a 10 percent rating, effective August 15, 2016.  

Notably, the Veteran has been assigned separate disability ratings for tinnitus associated with limitation of temporomandibular articulation, effective September 11, 2000, and bilateral hearing loss, secondary to radiation therapy, effective October 26, 2006.

With respect to the Veteran's claim for a compensable rating prior to August 15, 2016, and a rating in excess of 10 percent thereafter, the Board finds that an evaluation of 10 percent under Diagnostic Code 6210 is warranted for the entire period on appeal.

According to a September 2007 VA examination report, the Veteran suffered from ear infections on a monthly basis which were treated with antibiotics.  

The Veteran was afforded a subsequent VA examination in July 2009, at which time he complained of itchy, dry ears, and earaches.  He further reported symptoms of recurrent ear infections approximately every three to four weeks.  The examiner observed his ear canals to be wide open, clean and dry with no signs of infection.  His tympanic membranes were noted to be intact and normal, and transparent with normal landmarks.  

In his October 2010 notice of disagreement, he endorsed symptoms of ear infection, pressure, and constant aching, further noting that his ears drain occasionally.  In a March 2016 statement, he contended he experiences pain in his ears, hearing loss, and "smelly, bloody-brown drainage" with a constant itching.  

The Veteran was afforded a VA examination in August 2016, at which time he presented with symptoms of serous discharge, itching, active suppuration and hearing impairment and/or tinnitus.  The examiner reported that the Veteran was not taking any continuous medication for his disability, but he further reported the Veteran's ear canal was abnormal with some debris and dried blood.  See August 2016 VA examination report.  The August 2016 examiner's findings were consistent with a higher 10 percent disability rating under Diagnostic Code 6210.

The Board finds Diagnostic Code 6210 is the most appropriate code to use for the entire appeal period as it more precisely contemplates the anatomical location and symptomatology that is affected in the Veteran's specific case.  

In connection with his appeal, the Veteran has submitted multiple statements to the effect that he has chronic symptoms of itching, occasional drainage, and dryness.  This more nearly approximates the criteria for a 10 percent evaluation under Diagnostic Code 6210 for the entire appeal period.

With respect to a rating in excess of 10 percent, the Veteran is in receipt of the maximum disability rating under Diagnostic Code 6210.  As such, a rating in excess of 10 percent for this appeal period is not warranted.  Accordingly, the Veteran's claim for a rating in excess of 10 percent is denied.

The Board has also considered whether the Veteran's disability may be evaluated under any other relevant Diagnostic Codes, however, he is already in receipt of separate disability ratings for tinnitus and bilateral hearing loss, which ratings are not in appellate status.  Further, his chronic otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or current neoplasm of the ear during any period on appeal.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207, and 6208.  See 38 C.F.R. §4.87.


ORDER

Entitlement to a rating in excess of 10 percent for numbness of the left lip and dryness of the mouth is denied.  

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a compensable 10 percent rating, but no more, for chronic otitis media for the entire appeal period is granted.   


REMAND

As to the evaluation for osteoradionecrosis, the record suggests it continues to worsen, requiring additional examination as set out below.  Likewise, the adjudication of the Veteran's claim for TDIU must be deferred, as this issue is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant VA and/or private treatment records he wants considered in connection with this appeal, which such records should be sought.

2.  Arrangements should be made for the Veteran to undergo an appropriate VA examination to ascertain the current nature, extent, and severity of his service-connected osteoradionecrosis, affording him the appropriate radiographic imaging as deemed necessary.  

The claims file should be made available to, and reviewed by, the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of the osteoradionecrosis.

3.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


